DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osaki JP 2006-217549 A.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Osaki discloses:  

1.	An information collection system for industrial machines, comprising:
processing circuitry configured to communicate with one or more industrial machines that execute one or more predetermined processes with respect to an object (e.g., [0022]-[0025], Fig. 1), identify, based on predetermined information received from the one or more industrial machines, the one or more predetermined processes executed with respect to the object (e.g., [0048]-[0051], Fig. 7), and assign process identification information related to the one or more predetermined processes to collected information related to the object collected from the one or more industrial machines (e.g., [0048]-[0051], Fig. 7).  
2.	The information collection system according to claim 1, wherein the predetermined information includes object identification information of the object generated on the one or more industrial machines, and the processing circuitry is further configured to identify the one or more predetermined processes executed with respect to the object corresponding to the object identification information received from the one or more industrial machines (e.g., [0022]-[0025, [0048]-[0051]).
4.	The information collection system according to claim 1, wherein the predetermined information is process information related to at least one of a next-process and a pre-process generated for each of the one or more predetermined processes on the one or more industrial machines, and the processing circuitry is further configured to identify the one or more predetermined processes executed with respect to the object based on the process information received from the one or more industrial machines for each of the one or more predetermined processes (e.g., [0022]-[0025, [0048]-[0051]).  
5.	The information collection system according to claim 1, wherein the predetermined information is state information related to a state of the object and transmitted for each of the one or more predetermined processes by the one or more industrial machines, and the processing circuitry is further configured to identify the one or more predetermined processes executed with respect to the object based on the state information received from the one or more industrial machines for each of the one or more predetermined processes (e.g., [0022]-[0025, [0048]-[0051]).  
6.	The information collection system according to claim 1, wherein the one or more industrial machines comprise a plurality of industrial machines and the processing circuitry is further configured to communicate with each of the industrial machines, control a group of the industrial machines, identify the one or more predetermined processes executed with respect to the object based on a control content of the processing circuitry for the group of the industrial machines, identify the one or more predetermined processes executed with respect to the object based on the predetermined information for a second group of industrial machines, and assign the process identification information related to the one or more predetermined processes executed by the group of the industrial machines and the second group of industrial machines to the collected information (e.g., [0022]-[0025, [0048]-[0051]).
7.	The information collection system according to claim 1, further comprising:
a storage configured to store, in a database, the collected information to which the process identification information related to the one or more predetermined processes is assigned (e.g., [0022]-[0025, [0048]-[0051]).
8.	The information collection system according to claim 1, wherein the processing circuitry is further configured to assign the process identification information related to the one or more predetermined processes to the collected information collected for each of the one or more predetermined processes from the one or more industrial machines (e.g., [0022]-[0025, [0048]-[0051]).  
13.	An information collection method, comprising:
communicating with one or more industrial machines that execute one or more predetermined processes with respect to an object (e.g., [0022]-[0025], Fig. 1);
identifying the one or more predetermined processes executed with respect to the object based on predetermined information received from the one or more industrial machines (e.g., [0048]-[0051], Fig. 7); and
assigning process identification information related to the one or more predetermined processes to collected information related to the object collected from the one or more industrial machines (e.g., [0048]-[0051], Fig. 7).
14.	A non-transitory computer readable medium having stored thereon a program that when executed by a computer causes the computer to implement an information collection method comprising:
communicating with one or more industrial machines that execute one or more predetermined processes with respect to an object (e.g., [0022]-[0025], Fig. 1);
identifying the one or more predetermined processes executed with respect to the object based on predetermined information received from the one or more industrial machines (e.g., [0048]-[0051], Fig. 7); and
assigning process identification information related to the one or more predetermined processes to collected information related to the object collected from the one or more industrial machines (e.g., [0048]-[0051], Fig. 7).
15.	The information collection system according to claim 2, wherein the predetermined information is process information related to at least one of a next-process and a pre-process generated for each of the one or more predetermined processes on the one or more industrial machines, and the processing circuitry is further configured to identify the one or more predetermined processes executed with respect to the object based on the process information received from the one or more industrial machines for each of the one or more predetermined processes (e.g., [0022]-[0025, [0048]-[0051]).
16.	The information collection system according to claim 3, wherein the predetermined information is process information related to at least one of a next-process and a pre-process generated for each of the one or more predetermined processes on the one or more industrial machines, and the processing circuitry is further configured to identify the one or more predetermined processes executed with respect to the object based on the process information received from the one or more industrial machines for each of the one or more predetermined processes (e.g., [0022]-[0025, [0048]-[0051]).  
17.	The information collection system according to claim 2, wherein the predetermined information is state information related to a state of the object and transmitted for each of the one or more predetermined processes by the one or more industrial machines, and the processing circuitry is further configured to identify the one or more predetermined processes executed with respect to the object based on the state information received from the one or more industrial machines for each of the one or more predetermined processes (e.g., [0022]-[0025, [0048]-[0051]).
18.	The information collection system according to claim 3, wherein the predetermined information is state information related to a state of the object and transmitted for each of the one or more predetermined processes by the one or more industrial machines, and the processing circuitry is further configured to identify the one or more predetermined processes executed with respect to the object based on the state information received from the one or more industrial machines for each of the one or more predetermined processes (e.g., [0022]-[0025, [0048]-[0051]).  
19.	The information collection system according to claim 4, wherein the predetermined information is state information related to a state of the object and transmitted for each of the one or more predetermined processes by the one or more industrial machines, and the processing circuitry is further configured to identify the one or more predetermined processes executed with respect to the object based on the state information received from the one or more industrial machines for each of the one or more predetermined processes (e.g., [0022]-[0025, [0048]-[0051]).  
20.	The information collection system according to claim 2, wherein the one or more industrial machines comprise a plurality of industrial machines and the processing circuitry is further configured to communicate with each of the industrial machines, control a group of the industrial machines, identify the one or more predetermined processes executed with respect to the object based on a control content of the processing circuitry for the group of the industrial machines, identify the one or more predetermined processes executed with respect to the object based on the predetermined information for a second group of industrial machines, and assign the process identification information related to the one or more predetermined processes executed by the group of the industrial machines and the second group of industrial machines to the collected information (e.g., [0022]-[0025, [0048]-[0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osaki in view of Akiko JP 2013-257726 A.
Osaki does not disclose the features of claim 9.
Akiko (in combination with Osaki) discloses:
9.	The information collection system according to claim 1, wherein the one or more predetermined processes have a plurality of routes that are executable with respect to the object, the one or more industrial machines execute the one or more predetermined processes of one of the routes with respect to the object, and the process identification information related to the one or more predetermined processes is information that identifies the routes (e.g., [0021]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Osaki with Akiko to include a plurality of processing routes in order to increase throughput and maximize profits.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Osaki in view of JP Naoki et al. 2021-096549 A (“Naoki”).
Osaki does not disclose the features of claim 10.
Naoki (in combination with Osaki) discloses:
10.	The information collection system according to claim 1, wherein the processing circuitry is further configured to identify which one of a plurality of processes executable by a single industrial machine among the one or more industrial machines has been executed (e.g., [0030]-[0043]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Osaki with Naoki in order maximize throughput and profits by enabling an industrial machine to execute multiple process, as taught by Naoki.

Allowable Subject Matter
Claims 3, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito US 2022/0129801 discloses a planning support apparatus that includes a storage device and a computing device. The storage device stores production record information, processing parameter information, and article attribute information for each of the articles. 
Klenk et al. US 2021/0103274 discloses a method for providing process protocols for processes carried out by a number of physical devices. A sensor assigned to a physical device detects measured values. Time stamps are assigned to the detected measured values, and the process protocol is generated from the measured values detected by the sensor, from an assignment of the detected measured values to the sensor and/or to the at least one device, and from the time stamp assigned to the measured values. The process protocol has a number of data sets, and each data set of the process protocol has a first attribute, where a unique identification of a process is stored and by which the process step is assigned to the process, a second attribute, where an identification of the process step is stored, and a third attribute, where a sequence of the process steps within a process is stored.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A JARRETT/             Primary Examiner, Art Unit 2116                                                                                                                                                                                           
12/12/22